DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-15, 17-18, and 20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘A display device comprising: … a second correction circuit configured to receive the gamma-corrected first image, and to generate second image data by performing gray-scale compensation for the gamma-corrected first image data; and a data driver configured to provide a data signal corresponding to the second image data to the plurality of pixels, wherein the second correction circuit performs the gray-scale compensation based on the gamma correction value and a threshold value measured for each of the plurality of pixels, wherein the second correction circuit receives the gamma correction value from the memory’ in combination with the remaining claimed limitations. As such independent apparatus claim 1 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 2-7 is/are deemed in condition for allowance. Regarding independent claim 8, g a plurality of pixels, the method comprising: … generating second image data b performing gray-scale compensation for the gamma- corrected first image data; and outputting an image corresponding to the second image data, wherein the generating of the second image data comprises: determining a gray-scale compensation value based on the gamma correction value and a gray-scale compensation level for the first image data based on a threshold voltage measured for each of the plurality of pixels; and generating the second image data b applying the gray-scale compensation value to the gamma-corrected first image data’ in combination with the remaining claimed limitations. As such independent method claim 8 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 9-14 is/are deemed in condition for allowance. Regarding independent claim 15, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘A display device comprising: … a second correction circuit configured to receive the gamma-corrected first image, and to generate second image data by applying a gray-scale compensation value, for the first image data, to the gamma-corrected first image, wherein the gray-scale compensation value is Page 6 of 6determined by applying the gamma correction value, corresponding to the first image data, to a gray-scale compensation level for the first image data; and a data .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TONY O DAVIS/Primary Examiner, Art Unit 2693